Title: To Benjamin Franklin from a Committee of Boston Merchants, 29 December 1769
From: Committee of Boston Merchants
To: Franklin, Benjamin


Sir
Boston 29th December 1769
The Merchants and Traders of the Town of Boston having on the 1st. August 1768 Enter’d into an agreement not to send for or import any Goods from Great Britain (Some few Articles except) from the 1st. January 1769 to the 1st. January 1770 and as this agreement was near expiring on the 17th. October Last they enter’d into an other agreement not to write for any Goods to be ship’d them from Great Britain untill all the revenue Acts imposing Duties for the purpose of Raising a revenue in America shou’d be totally repealed, at the Signing of which agreement it was expected that the merchants at New York, Philadelphia, and other Colonies, would Come into a Similar Agreement. They were accordingly wrote to upon the Subject, but as they had already orderd their goods to be shipp’d in Case the Act imposing Duties on Tea, Glass & ca. was repealed, for this and other reasons mention’d in their Letters declin’d Concurring with us at present, but have proposed to join us in any plan that may be thought prudent to pursue for Obtaining the repeal of the Acts of the 4th. and 6th. of George the third. The Merchants Here being fully Convinced that it is of the Utmost importance that the Traders in all the Colonies shoud act upon one and the Same plan have agreed to Conform to the Agreement enter’d into at New york and Philadelphia and to write their Correspondents that the Goods they have and may send for should be shipp’d on this Express Condition, that the Act imposing Duties on Tea, Glass paper and Colors be totally repealed and not other ways and have directed their Committee to Confer with the Committee of the other Colonies relative to their proposal abovemention’d. In the mean time as the Acts of the 4th. and 6th. George the third Contain many Greivous and unreasonable restrictions upon Trade and are by far the most Exceptionable, the Merchants here have tho’t it necessary to make some Observations upon these Acts as also upon the Conduct of the Custom House Officers here that our Friends in Parliament may be acquainted with the Difficulties the Trade labor under by means of these Acts, A number of which they now inclose you which we doubt not you will make the best improvement of. We are with Great Respect your most Obedient and humble Servants


Isaac Smith
Edward Payne

Ebenezer Storer
Wm. Phillips


Wm. Greenleaf
Joseph Waldo


Thomas Cushing
Jona. Mason


Committee of Merchants


P.S. The Pamplets are Committed to the Care of Capt. Hall.
To Benjamin Franklin Esqr
 Addressed: To / Benjamin Franklin Esqr / At / London / per Capt: Hall
Endorsed: Boston
